Citation Nr: 0307779	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-08 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for upper respiratory 
infections with allergic rhinitis or sinusitis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from July 1993 to July 
1998.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the Board remanded the case back to the RO for additional 
development.  The requested development having been 
completed, the case has been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue remaining on appeal.  

2.  The veteran's service medical records disclose that the 
veteran had a history of sinusitis of teenage onset, and a 
history of childhood asthma and bronchitis.  

3.  The veteran was treated for sinusitis, allergic rhinitis, 
and bronchitis in service beginning in May 1994, and has 
continued to undergo treatment for such respiratory disorders 
following service.  

4.  A VA rating examiner has offered an opinion that the 
veteran's diagnosed seasonal sinusitis and allergic rhinitis 
existed prior to service, and were not likely aggravated by 
his active service.  

5.  A statement from a United States Navy medical officer 
indicates that the veteran was seen by the Navy 
Allergy/Immunology Clinic from June 1996 through April 1998 
for management of vasomotor rhinitis symptoms which had their 
onset in early 1994.  

CONCLUSION OF LAW

An upper respiratory infection, diagnosed as vasomotor 
rhinitis, was incurred as a result of the veteran's active 
service.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred upper respiratory 
infections, to include sinusitis, allergic rhinitis, and 
bronchitis during his active service.  Accordingly, he 
maintains that service connection for an upper respiratory 
disorder is warranted.  In such cases, the VA has a duty to 
assist the veteran in developing evidence to substantiate his 
or her claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for upper respiratory infections to 
include allergic rhinitis and sinusitis.  The veteran has 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide with respect to 
his claim for service connection.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement and supplemental 
statements of the case, in the January 2001 BVA Remand, and 
in correspondence to the veteran dated in April 1999, 
February 2001, and March 2001 have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds that such documents are essentially in compliance 
with the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that any diagnosed 
upper respiratory infections, to include allergic rhinitis or 
sinusitis, were incurred in service.  He was informed of what 
evidence the VA would attempt to obtain, and what evidence he 
was responsible for providing.  In addition, via the above-
captioned correspondence, the veteran was advised of the 
relevant statutes and regulations as were applicable to his 
claim, and of his rights and duties under the VCAA, and was 
advised of the evidence obtained as a result of the Board's 
development.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for upper respiratory infections, to include 
allergic rhinitis and sinusitis, has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, post-service clinical treatment 
records, reports of VA rating examinations, and statements 
made by the veteran in support of his claim.  In addition, 
the Board observes that the veteran declined the opportunity 
to appear before either a Hearing Officer or before a 
Veterans Law Judge in order to present testimony at a 
personal hearing.  

The Board notes that pursuant to the directives contained in 
its Development Memorandum, the veteran was afforded a VA 
rating examination for the express purpose of determining 
whether any diagnosed upper respiratory infection was the 
result of any disease or injury sustained during his active 
service.  The rating examination was conducted, and the 
examiner addressed the specific questions as requested by the 
Board to the extent practicable.  Moreover, the veteran 
submitted a statement from a U.S. Navy medical officer 
attesting to the incurrence of the claimed respiratory 
disorder.  Accordingly, in light of the foregoing, the Board 
concludes that scheduling the veteran for further rating 
examinations would likely result in unnecessary delay, and 
would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the claim 
involving entitlement to service connection for upper 
respiratory infections, to include allergic rhinitis and 
sinusitis, and concludes that all reasonable efforts have 
been made by the VA to obtain the evidence necessary to 
substantiate the veteran's claim in that regard.  Therefore, 
the Board finds that no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Historically, the veteran's claim for service connection for 
upper respiratory infections with allergic rhinitis and 
sinusitis was denied as not well grounded under the law then 
extant pursuant to a February 1999 rating decision.  He 
submitted a timely appeal, and in January 2001, the Board 
remanded the case back to the RO for additional development.  
Such development included affording the veteran an additional 
VA rating examination in which the examiner was to address 
and offer an opinion as to the etiology of any diagnosed 
upper respiratory infections, to include allergic rhinitis 
and sinusitis.  Such examination was conducted, and the 
examiner offered an opinion contained in an addendum to that 
report dated in April 2001 that the veteran had a history of 
sinusitis as a teenager, and offered that it was unlikely 
that any preexisting sinusitis had been aggravated or 
incurred as a result of the veteran's active service.  The 
veteran's claim was subsequently denied, and the case has 
been returned to the Board for resolution.  

A review of the veteran's service medical records discloses 
that following his enlistment in the Navy in July 1993, he 
was first treated for upper respiratory problems in May 1994.  
Such respiratory disorders included asthma, bronchitis, sinus 
congestion, and rhinitis.  A treatment note dated in August 
1994 indicates that the veteran had a history of bronchitis 
as a child.  Later treatment records dated in 1996 indicate 
that the veteran had been treated for sinusitis on nine 
occasions over the past two years, and that he had a history 
of allergies as a child, and that he had a family history of 
asthma.  A treatment note which appears to have been dated in 
1996 contains the notation that the veteran had been treated 
for upper respiratory problems for the past two and a half 
years, with increasing symptoms, and that he had a history of 
childhood asthma.  The veteran underwent a routine service 
medical examination in September 1997, and was then noted to 
have had a history of sinusitis as a teenager, and that he 
had been treated by an allergist at that time.  He was then 
diagnosed as having vasomotor rhinitis.  In addition, the 
veteran was noted to have had asthma from birth to the age of 
four years, and he was noted to have undergone treatment for 
that disorder again beginning in 1994.  Pre-service private 
clinical treatment records dating from October 1985 through 
June 1989 were included with the veteran's service medical 
records, and bear the stamp of a reviewing military entrance 
physician, suggesting that they were considered at the time 
of the veteran's entry into service.  Of some significance is 
a notation on a treatment record dated in March 1987 
indicating that the veteran had a history of asthma as a 
youth.  None of the private pre-service clinical treatment 
records contained any other indication or suggestion of 
treatment for any upper respiratory disorders.  

Post service VA clinical treatment records dating from 
approximately August 1998 through March 2003 disclose that 
the veteran was treated for upper respiratory disorders, 
including sinusitis and allergic rhinitis at various points 
during that period.  While noting treatment for the above-
named disorders, however, those clinical treatment records do 
not contain any mention of or do not otherwise discuss the 
etiology of the claimed upper respiratory disorders including 
sinusitis and rhinitis.  There was no mention of service 
incurrence, but likewise, there was no mention that any such 
claimed disorders existed prior to service.  

The veteran underwent an initial VA rating examination in 
December 1998, shortly after his discharge from service.  At 
that time, the veteran reported having experienced recurrent 
nasal congestion since 1994 in service, and which was 
associated with post-nasal drip and chronic cough.  On 
examination no active pathology was indicated.  The examiner 
concluded with a diagnosis of recurrent rhinitis and upper 
respiratory infection with sinusitis, currently no active 
sinus infection.  

Pursuant to the Board's January 2001 Remand, the veteran was 
afforded an additional VA rating examination in April 2001.  
The report of that examination shows that the veteran claimed 
that his rhinitis began in service in 1995 or 1996, and that 
such disorder was incurred as a result of dust encountered on 
board a naval vessel during his active service.  His 
complaints centered around sinus congestion and attendant 
headaches when he experienced headaches.  The examiner noted 
that the veteran's service medical records contained a 
notation dated in September 1997 indicating that he had been 
treated for sinusitis as a teenager, and that he had seen an 
allergist at that time.  In addition, the examiner indicated 
that the veteran had been diagnosed with vasomotor rhinitis 
in 1997, that he had a history of asthma from birth until age 
four, and that he had been treated for bronchitis in service 
in 1994.  The examiner indicated that the veteran had no 
known allergies.  On examination, the veteran was found to 
have mild nasal congestion with mild maxillary discomfort on 
palpation and a slightly congested septum.  The examiner 
concluded with a diagnosis of allergic rhinitis and 
sinusitis.  He further noted that the veteran indicated that 
his sinusitis would typically flare up in the wintertime, and 
that rhinitis would flare up during the summer, but that 
recently his symptoms could flare up at any time.  The 
examiner stated that the veteran's service medical records 
indicated that sinusitis and rhinitis existed when he was a 
teenager, and that he had been then evaluated for allergies.  
In an initial addendum to the examination report dated in 
June 2001, the examiner stated that the veteran was allergic 
to mold and dust, and that he had allergic rhinitis.  He went 
on to state that the veteran reported that he had been 
exposed to dust while serving on board a U.S. naval vessel, 
and that such exposure had aggravated his allergic sinusitis 
and rhinitis.  Further, in a second addendum to the 
examination report dated in August 2001, the examiner stated 
that the veteran had seasonal sinusitis and allergic rhinitis 
aggravated by exposure to dust and mold.  He stated that the 
veteran's symptoms would mostly occur during the spring and 
summertime.  In a fourth addendum to the examination report 
also dated in August 2001, the examiner stated that the 
veteran's sinusitis and allergic rhinitis had existed prior 
to service, and that the veteran had a history of such as a 
teenager.  He stated that it was very unlikely that such 
disorders were aggravated by the veteran's period of active 
duty.  

In September 2002, the veteran submitted a memorandum dated 
in August 1999 by Commander M. S., Medical Corps, U.S. Navy.  
Commander S. stated that the veteran had been a patient at 
the Allergy/Immunology Clinic between June 1996 and April 
1998, and that he had been seen on five occasions for 
vasomotor rhinitis symptoms.  Commander S. went on to state 
that the veteran's vasomotor rhinitis symptoms had their 
onset in or about early 1994.  She described the veteran's 
treatment while in the Navy, and indicated that she had no 
specific knowledge of his status since April 1998.  Further, 
she offered that the veteran had never been found to be 
allergic, and had not been known to have sinusitis.  

The Board has evaluated the entire record, and after 
carefully weighing all of the medical evidence, concludes 
that after affording the veteran the benefit of the doubt, 
the evidence supports a grant of service connection for 
vasomotor rhinitis.  In that regard, the Board recognizes the 
opinion of April 2001 in addition to the various addenda 
offered by the VA rating examiner in which he offered that 
the veteran had sinusitis and allergic rhinitis as a 
teenager, and that it was very unlikely that such pre-
existing disorders had been aggravated by his active service.  
The Board further notes that the veteran's service medical 
records, particularly the report of the service medical 
examination dated in September 1997 indicates that the 
veteran reported having sinusitis as a teenager, and that he 
had then been treated by an allergist.  

The Board observes, however, that the veteran was only noted 
to have had a history of sinusitis as a teenager, and to have 
been evaluated by an allergist at that time.  If the VA 
rating examiner who conducted the April 2001 rating 
examination intended to equate allergic rhinitis and 
sinusitis with one another in his August 2001 addendum, he 
did not offer any explanation for such, and did not support 
such conclusion with any sort of rationale.  There is no 
indication that the veteran had been diagnosed with any sort 
of rhinitis prior to service, and those private clinical 
treatment records dating prior to his entry into service and 
associated with the service medical records make no mention 
of contemporaneous treatment for any upper respiratory 
disorders.  Further, the Board observes that the veteran was 
not treated for any upper respiratory disorder in service 
until 1994, nearly a year after he had enlisted in the Navy.  

Of greatest significance, the statement received from 
Commander S. stating that the veteran had been diagnosed with 
and treated for vasomotor rhinitis during his active service, 
which began in or about early 1994, tends to support the 
veteran's contention that such disorder was incurred during 
the veteran's active service.  Given the statement offered by 
Commander S., which does not appear to be contradicted by the 
veteran's clinical treatment records or the lack of 
corroboration in the report of the April 2001 VA rating 
examination regarding rhinitis, the Board concludes that with 
respect to the issue of entitlement to service connection for 
vasomotor rhinitis, the evidence is at least in equipoise.  
Accordingly, after resolving all reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
vasomotor rhinitis is warranted here.  To that extent only, 
the veteran's appeal is granted.  

The Board notes that the veteran appears to have claimed 
entitlement to service connection for sinusitis in connection 
with his claim for service connection for an upper 
respiratory disorder.  In that regard, the Board observes 
that the objective medical evidence, in particular the 
September 1997 service medical examination report and the VA 
rating examination of April 2001, indicate that the veteran's 
diagnosed sinusitis pre-existed service and was unlikely to 
have been permanently aggravated therein.  In any event, in 
this case, the distinction between vasomotor rhinitis and 
sinusitis is unclear, but inasmuch as the Board has found 
that the veteran's vasomotor rhinitis was incurred in 
service, the veteran's claim for service connection for an 
upper respiratory infection is granted.  


ORDER

Service connection for an upper respiratory infection, 
diagnosed as vasomotor rhinitis, is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

